Per Curiam.
This is an action brought by three children of Ane Marie Nielsen, deceased, to set aside the will of their mother on the ground that at the time of the execution of the instrument testatrix was mentally incompetent and because of the alleged undue influence of another son, Dewey Nielsen. The county court admitted the will to probate and an appeal was taken. Upon a trial in the district court for Douglas county the jury returned a verdict in favor of contestants, and from a judgment entered thereon proponent has appealed.
We have carefully considered the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.